OTC BB: VCTZF Cusip# 918881202 ROBERT F. KENNEDY JR. PRESENTS URBAN AGRICULTURE AND VERTICROP™ AT U.S. MAYOR’S CONFERENCE (Marketwire –January 26, 2010) - Robert F. Kennedy Jr. made a presentation on vertical farming and urban agriculture featuring Valcent’s VertiCrop™ vertical plant growing system at the 78th Winter Meeting of The U.S. Conference of Mayors, in Washington, D.C. last week. Mr. Kennedy’s presentation highlighted the merits and necessity of vertical farming in urban agriculture and the world’s balance between demand and supply of food which is sensitive to climate change, fuel demands, access to water, and investments in research and infrastructure. Contrary to traditional farming, “VertiCrop™ behaves like an ecosystem as waste is recaptured and water is used over and over again,” stated Mr. Kennedy. “Substitution of this technology for conventional food production can revitalize agricultural land damaged by traditional farming, rejuvenate abandoned city properties, and help combat health problems such as Type II diabetes and obesity that result, in part, from lack of quality produce in our diets.” Stephen Kennedy Smith stated, “The U.S. Mayor’s conference represents an excellent opportunity to present our message of urban agriculture and vertical farming to an audience that can make a difference. We reached a key market segment to explain how Valcent’s vertical farming technology can help resolve food security issues, mitigate food transportation costs, create jobs, re-vitalize inner city properties, and result in the delivery of healthy and nutritious food.” Mr. Smith went on to say: “Wemet with many mayors at the conference who were excited by the ideas that we sharedand want to move forward with a project in their city. We will be working with the mayors and staff in San Francisco, Providence, Denver, Salt Lake City, and number of other cities to site and build vertical farms this coming fiscal year.” Together with Mr. Kennedy, speakers for the meeting, in part, included First Lady Michelle Obama, House Speaker Nancy Pelosi, Energy Secretary Steven Chu, Housing and Urban Development Secretary Shaun Donovan, Education Secretary Arne Duncan, Attorney General Eric Holder, Environmental Protection Agency Administrator Lisa Jackson, Labor Secretary Hilda Solis, and Agriculture Secretary Tom Vilsack. Chris Bradford, President and CEO of Valcent said, “This is the right message to the right people at the right time. We are proud that the VertiCrop™ System is at the forefront of the vertical farming revolution.We can grow fresh produce within easy reach of the urban consumer, on land where natural water sources have been exhausted, and even in hostile environments where conventional farming systems cannot be sustained. Above all, we can open a new chapter in the book on food security and contribute significantly to reducing our collective carbon footprint, and offset the long term effects of global warming.” About Valcent Products Inc.: Valcent Products Inc. (OTCBB:VCTZF) is a leader in the development and manufacturing of commercial vertical crop technology for global markets. Valcent is a pioneer and leader in eco-technology with its core research and development in sustainable, renewable, and intensive agricultural products.For more information, visit: www.valcent.net and www.valcent.eu. For more information, visit: www.valcent.net Contacts: Investor RelationsMedia Relations Gerry Jardine or Mike ParkerNancy Tamosaitis-Thompson
